                    Case 5:18-cv-00555-XR
                      Case                    Document1-4
                            5:19-cv-00506 Document             71-2Filed  Filed  06/06/19Page
                                                                             05/10/19           Page 1 of 12 of 2
                                                                                                                 FORM APPROVED
            CLAIM FOR DAMAGE,            INSTRUCTIONS: Please read carefully the instructions on the
                                                                                                                 OMB NO.
                                         reverse side and supply information requested on both sides of this
             INJURY, OR DEATH            form. Use additional sheet(s) if necessary. See reverse side for        1105-0008
                                                                      additional instructions.

 1. Submit To Appropriate Federal Agency:                                                        2. Name, Address of claimant and claimant’s personal representative, if
                                                                                                 any. (See instructions on reverse.) (Number, Street, City, State and Zip
                                                                                                 Code)




 3. TYPE OF EMPLOYMENT                   4. DATE OF BIRTH             5. MARITAL STATUS          6. DATE AND DAY OF ACCIDENT                          7. TIME (A.M. OR P.M.)
     MILITARY ✘CIVILIAN

 8. Basis of Claim (State in detail the known facts and circumstances attending the damage, injury, or death, identifying persons and property involved, the
    place of occurrence and the cause thereof. Use additional pages if necessary.)




 9.                                                                              PROPERTY DAMAGE

 NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT (Number, Street, City, State, and Zip Code).



 BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF DAMAGE AND THE LOCATION WHERE PROPERTY MAY BE INSPECTED.
 (See Instructions on reverse side.)




 10.                                                                   PERSONAL INJURY/WRONGFUL DEATH

 STATE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH, WHICH FORMS THE BASIS OF THE CLAIM. IF OTHER THAN CLAIMANT, STATE NAME OF
 INJURED PERSON OR DECEDENT.




 11.                                                                                  WITNESSES

                              NAME                                                               ADDRESS (Number, Street, City, State, and Zip Code)




 12. (See instructions on reverse.)                                         AMOUNT OF CLAIM (in dollars)

 12a. PROPERTY DAMAGE                    12b. PERSONAL INJURY                              12c. WRONGFUL DEATH                   12d. TOTAL (Failure to specify may cause
                                                                                                                                      forfeiture of your rights.)



 I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
 FULL SATISFACTION AND FINAL SETTLEMENT OF THIS CLAIM

 13a. SIGNATURE OF CLAIMANT (See instructions on reverse side.)                                  13b. Phone number of person signing form             14. DATE OF SIGNATURE



                             CIVIL PENALTY FOR PRESENTING                                                    CRIMINAL PENALTY FOR PRESENTING FRAUDULENT
                                    FRAUDULENT CLAIM                                                              CLAIM OR MAKING FALSE STATEMENTS

 The claimant is liable to the United States Government for the civil penalty of not less than   Fine of not more than $10,000 or imprisonment for not more than 5 years or both.
 $5,000 and not more than $10,000, plus 3 times the amount of damages sustained                  (See 18 U.S.C. 287, 1001.)
 by the Government. (See 31 U.S.C. 3729.)

95-109                                                                           NSN 7540-00-634-4046                                   STANDARD FORM 95
                                                                                                                                        PRESCRIBED BY DEPT. OF JUSTICE
                                                                                                                                        28 CFR 14.2
                               Case 5:18-cv-00555-XR
                                 Case                 Document1-4
                                       5:19-cv-00506 Document  71-2Filed
                                                                      Filed 06/06/19Page
                                                                         05/10/19     Page  22
                                                                                         2 of of 2
                                                                                  INSURANCE COVERAGE

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of his vehicle or property.

15. Do you carry accident insurance?    ✘Yes      If yes, give name and address of insurance company (Number, Street, City, State, and Zip Code) and policy number.                       No




16. Have you filed a claim on your insurance carrier in this instance, and if so, is it full coverage or deductible?   ✘                           17. If deductible, state amount.




18. If a claim has been filed with your carrier, what action has your insurer taken or proposed to take with reference to your claim? (It is necessary that you ascertain these facts.)




19. Do you carry public liability and property damage insurance?        Yes    If yes, give name and address of insurance carrier (Number, Street, City, State, and Zip Code).         ✘ No




                                                                                       INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the “appropriate Federal agency” whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate claim
form.

                                                         Complete all items - Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL                                    DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AGENCY RECEIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL                             INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE, AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN                                    THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITHIN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY                                    TWO YEARS AFTER THE CLAIM ACCRUES.

Failure to completely execute this form or to supply the requested material within               The amount claimed should be substantiated by competent evidence as follows:
two years from the date the claim accrued may render your claim invalid. A claim is
deemed presented when it is received by the appropriate agency, not when it is                     (a) In support of the claim for personal injury or death, the claimant should submit a written
mailed.                                                                                          report by the attending physician, showing the nature and extent of injury, the nature and
                                                                                                 extent of treatment, the degree of permanent disability, if any, the prognosis, and the period
                                                                                                 of hospitalization, or incapacitation, attaching itemized bills for medical, hospital, or burial
If instruction is needed in completing this form, the agency listed in item #1 on the reverse    expenses actually incurred.
side may be contacted. Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14.
Many agencies have published supplementing regulations. If more than one agency is                 (b) In support of claims for damage to property, which has been or can be economically
involved, please state each agency.                                                              repaired, the claimant should submit at least two itemized signed statements or estimates by
                                                                                                 reliable, disinterested concerns, or, if payment has been made, the itemized signed receipts
                                                                                                 evidencing payment.
The claim may be filed by a duly authorized agent or other legal representative, provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority to act for the claimant. A claim presented by an agent or legal representative           (c) In support of claims for damage to property which is not economically repairable, or if
must be presented in the name of the claimant. If the claim is signed by the agent or legal      the property is lost or destroyed, the claimant should submit statements as to the original cost
representative, it must show the title or legal capacity of the person signing and be            of the property, the date of purchase, and the value of the property, both before and after the
accompanied by evidence of his/her authority to present a claim on behalf of the claimant        accident. Such statements should be by disinterested competent persons, preferably
as agent, executor, administrator, parent, guardian or other representative.                     reputable dealers or officials familiar with the type of property damaged, or by two or more
                                                                                                 competitive bidders, and should be certified as being just and correct.

If claimant intends to file for both personal injury and property damage, the amount for each
must be shown in item #12 of this form.                                                            (d) Failure to specify a sum certain will render your claim invalid and may result in
                                                                                                 forfeiture of your rights.

                                                                                   PRIVACY ACT NOTICE
This Notice is provided in accordance with the Privacy Act, 5 U.S.C. 552a(e)(3), and             B. Principal Purpose: The information requested is to be used in evaluating claims.
concerns the information requested in the letter to which this Notice is attached.               C. Routine Use: See the Notices of Systems of Records for the agency to whom you
   A. Authority: The requested information is solicited pursuant to one or more of                  are submitting this form for this information.
      the following: 5 U.S.C. 301, 28 U.S.C. 501 et seq., 28 U.S.C. 2671 et seq.,                D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply
      28 C.F.R. Part 14.                                                                            the requested information or to execute the form may render your claim “invalid”.

                                                                         PAPERWORK REDUCTION ACT NOTICE

This notice is solely for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501. Public reporting burden for this collection of information is estimated to average 6 hours per response,
including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of information. Send
comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden, to the Director, Torts Branch, Attention:
Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, D.C. 20530 or to the Office of Management and Budget. Do not mail completed form(s) to these
addresses.

                                                                                                                                                                                SF 95       BACK
